Citation Nr: 0945122	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO. 07-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder and 
depression.

2. Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from April 1983 through March 
1987. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder and 
depression, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for bipolar 
disorder, claimed as depression, was denied in a March 1995 
rating decision, which was not appealed, on the basis that 
there was no evidence showing that the Veteran's bipolar 
disorder was related to service.

2. September 2006 and October 2006 private physicians' 
reports, neither of which was of record at the time of the 
March 1995 rating decision, suggest that the Veteran's 
current psychiatric disability initially manifested during 
her active service.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and depression.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen her claim for entitlement to 
service connection for a psychiatric disability, which she 
has claimed as bipolar disorder and as depression. She 
submitted a statement in May 2006 attempting to reopen her 
depression claim. Entitlement to service connection for 
bipolar disorder, claimed as depression, was previously 
denied in a March 1995 rating decision. The Veteran did not 
appeal the March 1995 rating decision. A claim that has been 
denied, and not appealed, will not be reopened and considered 
on the same factual basis. 
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a). As such, the March 1995 is final.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was denied due to the absence of 
medical evidence relating the Veteran's disability to her 
active service. See March 1995 rating decision. Since the 
March 1995 denial, which was not effectively appealed, 
relevant evidence has been added to the claims folder. In 
particular, the Veteran submitted statements from two of her 
private physicians, both of which suggest a relationship 
between her current disability and her active service.

In September 2006, Dr. K. submitted a statement indicating 
that the Veteran is currently under his care for treatment of 
Bipolar Disorder and that she "had her first major 
depressive episode while in the Navy at the age of 19."

In October 2006, Dr. H. submitted a statement also with an 
opinion that the Veteran's depression initially manifested 
during her service and has worsened over the years.

These records specifically address the basis of the last 
prior final decision with regard to the Veteran's claim. They 
clearly suggest a causal connection between the Veteran's 
current disability and her active service. The evidence 
thereby relates to an unestablished fact necessary to 
substantiate the claim, and because this evidence was not in 
the claims folder at the time of the March 1995 rating 
decision, it is both new and material to the claim. 
Accordingly, the claim is reopened.

With regard to the new and material evidence aspect of this 
claim, the Board is granting in full the benefit sought on 
appeal. Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

New and material evidence was received to reopen the claim 
for entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and depression; to this 
extent only, the claim is granted.

REMAND

The Veteran is seeking service connection for a psychiatric 
disability. For service connection to be established, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009). If a chronic disorder such as a psychosis is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009). Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d) (2009).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease, such as arthritis, manifests itself and is 
identified as such in service (or within the presumption 
period under 
38 C.F.R. § 3.307), and the Veteran presently has the same 
condition. Service connection may also be granted when a 
disease manifests itself during service (or during the 
presumptive period), albeit not in a chronic state, yet there 
is a showing of continuity of symptomatology after discharge 
with medical evidence relating the symptomatology to the 
Veteran's present condition. 38 C.F.R. § 3.303(b) (2009); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the nature of the Veteran's disability, as well 
as its etiology, seems to be in dispute. The Veteran's 
private physicians have noted longstanding treatment for both 
depression and Bipolar Disorder. See December 2007 statement 
by Dr. K, and January 2008 statement by Dr. H. Prior to these 
statements, however, the Veteran was afforded a VA mental 
disorders examination. The examiner noted the Veteran's 
private treatment records showing Bipolar Disorder and 
depression, and noted anti-psychotic, anti-depressant, and 
anti-anxiety medication. The examiner also noted that the 
Veteran has received Social Security Disability benefits 
since 1995 for depression. The examiner, however, noted his 
belief that the diagnosis of Bipolar Disorder was incorrect, 
and that the correct diagnosis is Personality Disorder, Not 
Otherwise Specified, with Histrionic, Dependent and 
Borderline features. The examiner went on to repeat that the 
Veteran is treated for Bipolar Disorder and that "Bipolar 
Disorder is not caused by or a result of military service." 
There was no real explanatory basis for this conclusion. The 
examiner simply reported that the opinion "is based on the 
Veteran's military records, review of the c-file, treatment 
records, clinical evaluation, review of recent research, and 
DSM-IV diagnostic criteria." There was no reference to the 
specific records, research, or DSM-IV criteria upon which the 
examiner relied. The Board also notes that the extensive 
notations in the service treatment records and since for 
symptoms of depression were not at all mentioned.

During service, the Veteran received the following treatment:

*	May 1983 - "many symptoms of schizoid personality 
disorder"
*	November 1983 - nervousness and anxiety
*	December 1983 - anxiety
*	February 1984 - notation of depression
*	June 1984 - Adjustment Disorder with Depressed Mood
*	June 1984 - Anxiety Disorder noted in gynecological 
treatment note
*	June 1984 - Noted as "obviously depressed" during a 
G.I. workup
*	October 1984 - Adjustment Disorder with Depressed Mood
*	February 1985 - Tourette's Syndrome noted as worse when 
anxious or depressed
*	Undated Sick Call Note - mildly depressed with flat 
affect

There was also a notation in April 1985 that the in-service 
mental health physician doubted the existence of an anxiety 
disorder or other mood disorder.

There was no mental disorder noted in the June 1987 VA 
examination report, shortly following the Veteran's discharge 
from service. However, the Veteran received treatment in 
September 1993 for post-partum depression. See BIODYNE 
treatment records, found within the service treatment records 
folder. The examiner in the initial record noted that the 
Veteran reported being depressed since 1983. Id. An October 
1993 note shows that the Veteran reported a longstanding 
history of depression, which had become worse post-partum. 
Shortly thereafter, the Veteran was part of a "Coping with 
Depression" group. See 1993 Group Progress Notes, within the 
service treatment records folder. Since that time, the 
private treatment records show extensive mental health 
treatment

In October 1994, an intake form from Dr. S. noted a diagnosis 
of "Depression, NOS, Rule Out Bipolar." In November 1994, 
Dr. W. treated her for "depressed mood." In a November 1994 
VA examination, the Veteran reported depression symptoms 
starting in 1985. She specifically reported that it started 
with homesickness, which is documented in the service 
treatment records, and that it has continued since then. The 
VA examiner at that time, diagnosed Bipolar Disorder, mixed 
type. This diagnosis was also reported in the private 
psychiatric note of November 1994. In September 1995, Dr. J. 
diagnosed schizoaffective disorder, bipolar type.

More recently the Veteran has treated with Dr. H. and Dr. K., 
both of which have opined that the Veteran's current 
disability initially manifested in service. In a July 2006 
summary, Dr. H. noted treatment since 2003, with a current 
diagnosis of depression, and no evidence of malingering. An 
October 2006 follow up note shows the doctor's opinion that 
the Veteran avoided treatment during service for depression 
due to the possibility of it ruining her chances of a 
military career, and that the psychologist is convinced that 
the symptoms existed during service and have become 
progressively worse over the years. Dr. H. submitted a 
similar statement in January 2008. Dr. K., the Veteran's 
private psychiatrist, submitted less explained opinions in 
September 2006 and December 2007, which indicate his believe 
that the Veteran's first major depressive episode was during 
service.

Because of the extensive evidence of psychiatric and/or 
psychological treatment during service, as well as voluminous 
similar evidence since service, the VA examiners opinion is 
unclear to the Board and is inadequate for rating purposes. 
The VA examiner gave a negative opinion without explaining 
why the private opinions were incorrect, without at all 
referring to the Veteran's depression and whether that is 
currently diagnosed and incurred in service, and without any 
discussion as to whether the Veteran experienced symptoms 
during service of depression and whether those symptoms have 
continued through the present with a current diagnosis that 
may be service connected on the basis of continuity of 
symptoms. This matter must be remanded for an adequate 
addendum to the November 2007 VA examination report.

Prior to the addendum, the claims folder must be made 
complete. Doctors H. and K. have provided opinions, but do 
not appear to have submitted the clinical records of 
treatment which would support their opinions. Under 38 C.F.R. 
§ 3.159(c)(1), VA has a duty to assist the Veteran in 
obtaining such relevant private treatment records. Also, the 
Veteran, as noted above, reported that she has received 
Social Security Disability benefits since 1995. These records 
are not associated with the claims folder. Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the Veteran in 
obtaining such federally controlled records. Thus, a remand 
is required for the necessary development of this claim prior 
to final adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met. Obtain 
from the Veteran fully executed 
authorizations to obtain all private 
treatment records from any physician that 
has treated her for her claimed disability 
since service, including Dr. H. and Dr. K. 
Once the authorizations are received, 
request the records from these physicians 
and associate all records obtained with 
the claims folder. If the Veteran fails to 
submit authorizations, or the physicians 
fail to submit records, document all 
efforts to obtain these documents in the 
claims folder. Associate any relevant, 
non-duplicative records obtained with the 
claims folder.

2. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met. Obtain all 
relevant records from any federally 
controlled source, including the Social 
Security Administration and any decisions 
associated with that agency. Any negative 
reply, as well as all relevant, non-
duplicative records, should be associated 
with the claims folder.

3. Once the above development is complete, 
obtain an addendum to the November 2007 VA 
examination report. The examiner must 
clarify the diagnosis by not only opining 
as to the appropriateness of Bipolar 
Disorder as a diagnosis, but also opining 
as to whether the Veteran has a current 
disability related to depression. All 
current psychiatric disabilities must be 
addressed.  In doing so, the examiner 
should point to all relevant treatment in 
service and since, by service, private, 
and VA physicians, as well as point to the 
aspects of the current VA examination as 
to whether a depressive disorder is an 
appropriate current diagnosis.

If a current depressive disorder or any 
other psychiatric disability is diagnosed, 
the examiner must opine as to whether this 
disability initially manifested in service 
and whether the symptoms have continued 
since that initial manifestation. If the 
examiner deems that the Veteran's 
depression (or other appropriate 
diagnosis) has not been continually 
present since service, then the examiner 
must provide an opinion regarding the 
etiology of the Veteran's disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's current disability was incurred 
in service? 

A complete rationale, including reference 
to all relevant records, research, and 
DSM-IV criteria, should be provided for 
any opinion expressed.

4. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


